Citation Nr: 0928921	
Decision Date: 08/03/09    Archive Date: 08/07/09

DOCKET NO.  05-15 271	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for residuals of a back 
contusion.

2.  Entitlement to service connection for residuals of a 
right shoulder abrasion.


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney at 
Law


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 




INTRODUCTION

The Veteran had active military service from April 1990 to 
June 1991.  He had 24 years, 10 months, and 7 days of active 
service prior to that.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, that had denied a reopening of the claims 
for service connection for the residuals of a back contusion 
and a right shoulder abrasion. 

Ina decision dated in April 2007, the Board issued a decision 
that reopened the claims for service connection for the 
residuals of a back contusion and a right shoulder abrasion.  
The case was then remanded for additional development.


FINDINGS OF FACT

1.  The Veteran does not have residuals of a back contusion.

2.  The Veteran does not have residuals of a right shoulder 
abrasion.


CONCLUSIONS OF LAW

1.  The Veteran does not have residuals of a back contusion 
that are the result of disease or injury incurred in or 
aggravated during active military service.  38 U.S.C.A. §§  
1101, 1110, 1131, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§  3.102, 3.303, 3.304, 3.655 (2008).

2  The Veteran does not have residuals of a right shoulder 
abrasion that are the result of disease or injury incurred in 
or aggravated during active military service.  38 U.S.C.A. 
§§  1101, 1110, 1131, 5107; 38 C.F.R. §§  3.102, 3.303, 
3.304, 3.655.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, subsequent RO actions may "essentially cure[] 
the error in the timing of notice").  

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in July 
2004, before the AOJ's initial adjudication of the claims, 
and again in July 2007.  

Specifically regarding VA's duty to notify, the notifications 
to the Veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
Veteran's behalf.  The July 2007 notification included the 
criteria for assigning disability ratings and for award of an 
effective date, see Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The RO also provided a statement of the 
case (SOC) and a supplemental statement of the case (SSOC) 
reporting the results of its reviews of the issues on appeal 
and the text of the relevant portions of the VA regulations.

Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment records (STRs) and post-service medical 
records.  The RO scheduled numerous VA examinations, which 
the Veteran failed to appear for.  VA has no duty to inform 
or assist that was unmet.  

The Veteran's representative has argued the veteran showed 
good cause for his failure to report for the VA examinations.  
Specifically, that the Veteran's advanced age and health 
problems impair his ability to appear for the scheduled 
examinations.  The Board does not doubt the Veteran's reasons 
for not appearing for scheduled VA examinations.  Rather, the 
Board merely concludes the RO has taken all appropriate steps 
to fulfill its duty to assist the Veteran with his claims.  
The VA informed the Veteran of the type of evidence necessary 
to substantiate his claims and attempted to help him by 
attempting to schedule him for appropriate VA examinations.  
Indeed, the matter was remanded in April 2007 for the 
specific reason of giving the Veteran another opportunity to 
appear for an examination.  In that regard, the record shows 
that the Veteran relocated, that an examination was scheduled 
at a VA facility within proximity of his new residence, and 
the Veteran failed to report for that examination with e

The United States Court of Appeals for Veterans Claims 
(Court) has stated that the duty to assist is not a one-way 
street. If a veteran wishes help in developing his claim, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  Although the Board sympathizes with the 
Veteran's disabilities and situation, given the RO's actions 
and the Veteran's choice not to submit to a VA examination, 
the Board finds that no further action is necessary to meet 
the requirements of the VCAA.  Id.; see also 38 C.F.R. § 
3.655(b).

Thus, the Board finds that VA has satisfied the duty to 
assist the Veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claims.

The Veteran contends that he has residuals of an in-service 
back contusion and an in-service right shoulder abrasion.  
His STRs are of record and show that in July 1970 the Veteran 
was in a motorcycle accident, which caused abrasions to his 
back and a sore right shoulder.  In July 1972 the Veteran 
suffered a shoulder strain after playing football.  A 
decompression on the Veteran's right shoulder was performed 
in January 1982 and he was diagnosed with depression 
sickness, pain only.  A record dated in December 1988 
indicates a complaint of back trauma from falling down.  The 
Veteran was diagnosed with a probable contusion following an 
unremarkable examination.  An x-ray report from May 1989 
revealed mild to moderate degenerative changes in the lower 
thoracic spine.  The Veteran's discharge examination in June 
1991 showed no back or right shoulder disabilities.

A VA medical record dated in February 1992 shows that the 
Veteran was seen for treatment of his right shoulder due to 
symptoms of rotator cuff inflammation.  

A VA general medical examination in April 1992 shows that the 
Veteran diagnosed with chronic pain in the posterior thoracic 
area; however, no disability was diagnosed to account for the 
chronic pain.  No diagnosis was made with regard to his right 
shoulder.  X-rays of the shoulders were normal and x-rays of 
the spine revealed hypertrophic change in the thoracic spine.


A private medical record dated in May 2004 from D.H, M.D.'s 
office reveals that the Veteran reported general symptoms 
throughout the right shoulder.  He also had lumbar symptoms 
at times with his activities of daily living including left 
buttock and left posterior thigh symptoms.  The record shows 
that the Veteran had limitation of motion of his lumbar 
spine.  He also had loss of functional range of motion of the 
right shoulder.  Examination showed an incision in the right 
shoulder indicative of rotator cuff repair and a bulge in the 
bicipital region indicating bicipital tear.  

A letter from Dr. D.H. dated in June 2004 reveals that the 
Veteran's right shoulder and lumbar spine pain complaints 
were opined to be related to his military service.  Dr. D.H. 
did not identify what specific current disabilities the 
Veteran had, or what in-service event, injury, or disease 
caused the disabilities.  

The case was remanded by the Board in April 2007 to afford 
the Veteran a VA examination.  The remand noted that given 
the history of scheduled examinations for other claims where 
the Veteran failed to appear, and because the claims were for 
benefits that were previously disallowed, the Veteran was 
"hereby advised that failure to report to any scheduled 
examinations, without good cause, will result in a denial of 
the claims."  See 38 C.F.R. § 3.655(b) (emphasis added).  
Notice of the importance of appearing for this examination 
was also sent to the Veteran by the RO in January 2009.

Pursuant to the Board's remand, in February 2009, the Veteran 
was scheduled for a VA examination.  He failed to report for 
the examination and did not provide any explanation for why 
he did not report.  For that reason and that reason alone, 
the Board observes that the Veteran's claim could be denied 
under 38 C.F.R. § 3.655(b).  The records shows that the 
Veteran was clearly advised that failing to report for the 
scheduled VA examination would have an adverse effect on his 
claims.  Nevertheless, for the sake of completeness, the 
Board will address the Veteran's claims on the merits as 
well.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 
3.303.  Service connection may also be granted for any injury 
or disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  

Here, there is evidence that the Veteran injured his back and 
his right shoulder while in service.  There is also some 
indication that the Veteran may have symptomatolgy that is 
the result of his active military service.  However, the 
evidence does not show any current disabilities that are 
related to his service.  The Board acknowledges the private 
medical records from Dr. D.H. that show complaints of pain, 
limitations of motion, and the opinion that the Veteran's 
complaints were related to his military service.  The Board 
notes, however, that Dr. D.H. did not actually diagnosis the 
Veteran with any specific disability related to his back or 
his right shoulder.  No medical evidence has been submitted 
that shows current diagnoses of back and right shoulder 
disabilities that are the result of the injuries sustained in 
service.  The existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  
38 U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F. 3d 
1328, 1332 (1997) (holding that interpretation of sections 
1110 and 1131 of the statute as requiring the existence of a 
present disability for VA compensation purposes cannot be 
considered arbitrary).  In other words, the evidence must 
show that the Veteran currently has the disability for which 
benefits are being claimed.  

Additionally, the Board also notes that pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not constitute a disability for which service connection 
may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 
285 (1999), aff'd, 259 F.3d. 1356 (Fed. Cir. 2001).  Here, 
there is no medical evidence of a current disability.  
Without evidence of a current disability, the analysis ends, 
and service connection cannot be awarded.  Degmetich, at 
1333.  

It should be noted that the agency of original jurisdiction 
has tried to assist the Veteran by obtaining an examination 
in February 2009, but the Veteran did not appear for the 
examination.  He has provided no good cause for not 
appearing, which means that VA must now consider his claims 
based on the evidence of record.  38 C.F.R. § 3.655 (2008).  
The Board has done that and, as noted above, has found the 
absence of records showing that the Veteran has current 
disabilities related to military service persuasive.  
Additionally, the Board also notes that the remand 
specifically warned the Veteran that if he failed to report 
for any scheduled examinations, his claim would be denied.  

The Board acknowledges the Veteran's belief that he has 
residuals of a back contusion and right shoulder abrasion 
related to his military service.  However, there is no 
evidence of record showing that the Veteran has the 
specialized medical education, training, and experience 
necessary to render competent medical opinion as to diagnosis 
of a disability.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); 38 C.F.R. § 3.159(a) (1) (2008).  Consequently, the 
Veteran's own assertions as to diagnosis and etiology of a 
disability have no probative value.

Recognition is given to the argument that a VA examination 
was not necessary for the Veteran's appeal because the 
reports from Dr. D.H. were sufficient for rating purposes.  
Provided that it is otherwise adequate for rating purposes, 
any hospital report or any examination report from any 
government or private institution may be accepted for rating 
a claim without further examination.  38 C.F.R. § 3.326(b) 
(2008).  Provided that it is otherwise adequate for rating 
purposes, a statement from a private physician may be 
accepted for rating a claim without further examination. 38 
C.F.R. § 3.326(c) (2008).  

The Board finds that the reports from Dr. D.H. were not 
"adequate for rating purposes."  As discussed, the reports 
from Dr. D.H. fail to identify/diagnose chronic disabilities 
of the back and right shoulder.  The inadequacy of this 
evidence was discussed by the Board in its April 2007 remand.  
Where there is an original compensation claim or a claim for 
increase submitted by a veteran, but medical evidence 
accompanying the claim is not adequate for rating purposes, a 
VA examination will be authorized, and individuals for whom 
an examination has been scheduled are required to report for 
the examination.  38 C.F.R. § 3.326(a) (2008).

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against the claims.  The Veteran does not have 
residuals of a back contusion and right should abrasion that 
are traceable to disease or injury incurred in or aggravated 
during active military service.


ORDER

Entitlement to service connection for residuals of a back 
contusion is denied.

Entitlement to service connection for residuals of a right 
shoulder abrasion is denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


